Dear Mr. Moody:
The Tangipahoa Parish School System questions if it may grant a mid-year salary supplement for its employees.  In short, we believe that it may do so.
The Louisiana Constitution prohibits the state or any political subdivision of the state from loaning, pledging, or donating funds, property, or things of value to or for any person.1 A bonus or any type of gratuitous, unearned payment to public employees is therefore prohibited by the constitution.2 The constitution, however, does not prohibit an earned increase in compensation.  A salary increase for future services is appropriate.  Additional compensation may not be given for past services.
We understand that the payments at issue will come from sales tax revenues that are dedicated to the School System's employees' compensation.   We also understand that the mid-year salary supplement is part of the employees' compensation package.  Thus, it is a part of the employees' employment contracts.  Revenues that have been dedicated to teacher compensation may be expended by mid-year payment or salary adjustment.3 It is our opinion that the payments at issue are salary increases for future services rather than extra compensation for past services.  The payments are earned increases in compensation and therefore do not violate the Louisiana Constitution.
If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                         BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Article 7, Section 14 of the Louisiana Constitution of 1974.
2 Attorney General Opinion Nos. 99-307 and 95-323.
3 Attorney General Opinion Nos. 96-115, 00-125, 96-150, 83-489 and 83-410.